Exhibit 10.4

[g177871kqi001.jpg]

JPMorgan Chase Bank, N.A.
270 Park Avenue
New York, New York 10017

 

J.P. Morgan Securities Inc.
270 Park Avenue
New York, New York 10017

 

 

 

 

 

 

 

 

June 26, 2007

 

Best Buy Co., Inc.
5-Year Senior Unsecured Revolving Credit Facility
Commitment Letter

Best Buy Co., Inc.
7601 Penn Avenue South
Richfield, MN 55423
Attention:  Ryan D. Robinson

Ladies and Gentlemen:

You have advised J.P. Morgan Securities Inc. (“JPMorgan”) and JPMorgan Chase
Bank, N.A. (“JPMCB”; together with JPMorgan, the “Commitment Parties”) that Best
Buy Co., Inc., a Minnesota corporation (the “Borrower”), wishes to replace its
existing Credit Agreement dated as of December 22, 2004, among the Borrower,
each of the lenders party thereto and U.S. Bank National Association, as
administrative agent (the “Existing Facility”) and the $3,000,000,000 Bridge
Facility (the “Bridge Facility”) described in the Commitment Letter dated the
date hereof delivered to the Borrower by Goldman Sachs Credit Partners L.P. (the
“Bridge Commitment Letter”) with a new senior unsecured revolving credit
facility.  In that connection, you have requested that JPMorgan agree to
structure, arrange and syndicate a 5-year senior unsecured revolving credit
facility (the “Credit Facility”) in an aggregate amount of $2,000,000,000.

JPMorgan is pleased to advise you that it is willing to act as sole lead
arranger and sole bookrunner for the Credit Facility.  Furthermore, JPMCB is
pleased to advise you of its commitment to provide the entire amount of the
Credit Facility upon the terms and subject to the conditions set forth or
referred to in this Commitment Letter and in the Summary of Terms and Conditions
attached hereto as Exhibit A (the “Term Sheet”).  We intend to syndicate the
Credit

  


--------------------------------------------------------------------------------


Facility to a group of financial institutions (together with JPMCB, the
“Lenders”) identified by us in consultation with you.  JPMCB shall be relieved
of its obligation to provide the entire amount of the Credit Facility to the
extent that the offers of Lenders other than JPMCB to provide any portion of the
Credit Facility are made and accepted on substantially the same terms as those
set forth in this Commitment Letter.

It is agreed that JPMCB will act as the sole and exclusive administrative agent,
and that JPMorgan will act as the sole lead arranger and sole bookrunner (in
such capacities, the “Arranger”), for the Credit Facility.  You agree that, as a
condition to the commitment, agreements and undertakings set forth herein,
except as expressly contemplated by the Term Sheet and the Fee Letter referred
to below, no other agents, co-agents, arrangers or bookrunners will be
appointed, no other titles will be awarded and no compensation will be paid in
connection with the Credit Facility, unless you and we shall agree, except that
you will have the right in consultation with us to designate one or more banks
to act as syndication agent and/or documentation agent for the Credit Facility.

The Arranger intends to commence syndication efforts promptly upon the execution
of this Commitment Letter, and you agree actively to assist the Arranger in
completing a syndication satisfactory to it prior to the execution and delivery
of the definitive documentation for the Credit Facility.  Such assistance shall
include (a) your using commercially reasonable efforts to ensure that the
syndication efforts benefit materially from your existing lending and investment
banking relationships, (b) direct contact between senior management and advisors
of the Borrower, on the one hand, and the proposed Lenders, on the other hand,
(c) your assistance in the preparation of a Confidential Information Memorandum
and other marketing materials to be used in connection with the syndication and
(d) the hosting, with the Arranger, of one or more meetings or conference calls
with prospective Lenders.

The Arranger will manage all aspects of the syndication in consultation with
you, including decisions as to the selection of institutions to be approached
and when they will be approached, when their commitments will be accepted, which
institutions will participate, the allocations of the commitments among the
Lenders and the amount and distribution of fees among the Lenders.  In acting as
the Arranger, JPMorgan will have no responsibility other than to arrange the
syndication as set forth herein and shall in no event be subject to any
fiduciary or other implied duties.  To assist the Arranger in its syndication
efforts, you agree promptly to prepare and provide to the Commitment Parties all
information with respect to the Borrower and its subsidiaries and the
transactions contemplated hereby , including all financial information and
projections (the “Projections”), as we may reasonably request in connection with
the arrangement and syndication of the Credit Facility.

You hereby represent and covenant that, to the best knowledge of your financial
officers, (a) all information other than the Projections (the “Information”)
that has been or will be made available to any Commitment Party by you or any of
your representatives is or will be, when taken as a whole, correct in all
material respects and does not or will not, when taken as a whole, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not materially misleading in
light of the circumstances under which such statements are made and (b) the
Projections that have been or will be made available to any Commitment Party by
you or any of your representatives have

2


--------------------------------------------------------------------------------


been or will be prepared in good faith based upon assumptions believed by your
financial officers to be reasonable at the time the Projections were made (it
being understood that actual results may vary from those set forth in the
Projections and the variances may be material).  You agree to supplement the
Information and Projections from time to time until the Closing Date so that the
representations and covenants in the immediately preceding sentence remain
correct.  You understand that in arranging and syndicating the Credit Facility
we may use and rely on the Information and Projections without independent
verification thereof.

As consideration for JPMCB’s commitment hereunder and JPMorgan’s agreement to
perform the services described herein, you agree to pay the non-refundable fees
set forth in Annex I to the Term Sheet and in the Fee Letter dated the date
hereof being delivered herewith (the “Fee Letter”).

Each Commitment Party’s commitment and agreements hereunder are subject to
(a) there not occurring or becoming known to it any event, development or
circumstance that has had or would reasonably be expected to have a material
adverse effect on the business, operations, property, condition (financial or
otherwise) of the Borrower and its subsidiaries taken as a whole, since March
3, 2007, (b) such Commitment Party not becoming aware after the date hereof of
any information or other matter affecting the Borrower and its subsidiaries or
the transactions contemplated hereby that, in such Commitment Party’s judgment,
is inconsistent in a material and adverse manner with any such information or
other matter disclosed to such Commitment Party prior to the date hereof,
(c) such Commitment Party’s satisfaction that prior to and during the
syndication of the Credit Facility there shall be no competing offering,
placement or arrangement of any debt securities or bank financing by or on
behalf of the Borrower or any affiliate thereof (other than the syndication,
after August 31, 2007, of the Bridge Facility pursuant to the applicable
provisions of the Bridge Commitment Letter), (d)  the negotiation, execution and
delivery on or before August 31, 2007 of definitive documentation for the Credit
Facility reasonably satisfactory to such Commitment Party and (e) the other
conditions set forth or referred to in the Term Sheet.  The terms and conditions
of each Commitment Party’s commitment hereunder and of the Credit Facility are
not limited to those set forth herein and in the Term Sheet and the Existing
Facility.  Those matters that are not covered by the provisions hereof and of
the Term Sheet and the Existing Facility are subject to the approval and
agreement of the Commitment Parties and the Borrower.

You agree (a) to indemnify and hold harmless each Commitment Party and its
affiliates and its officers, directors, employees, advisors and agents (each, an
“indemnified person”) from and against any and all losses, claims, damages and
liabilities to which any such indemnified person may become subject arising out
of or in connection with this Commitment Letter, the Credit Facility, the use of
the proceeds thereof or any related transaction or any claim, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any indemnified person is a party thereto, and to reimburse each
indemnified person upon demand for any legal or other expenses incurred in
connection with investigating or defending any of the foregoing, provided that
the foregoing indemnity will not, as to any indemnified person, apply to losses,
claims, damages, liabilities or related expenses to the extent they arise from
the bad faith, willful misconduct or gross negligence of such indemnified
person, and (b) to reimburse each Commitment Party and its affiliates on demand
for all reasonable out-of-pocket expenses (including reasonable due diligence
expenses, syndication expenses, travel expenses, and fees,

3


--------------------------------------------------------------------------------


charges and disbursements of counsel) incurred in connection with the Credit
Facility and any related documentation (including this Commitment Letter, the
Term Sheet, the Fee Letter and the definitive financing documentation) or the
administration, amendment, modification or waiver thereof.  No indemnified
person shall be liable for any damages arising from the use by unintended
recipients of Information or other materials obtained through electronic,
telecommunications or other information transmission systems, or for any
special, indirect, consequential or punitive damages in connection with the
Credit Facility.

You acknowledge that the Arranger and its affiliates (the term “Arranger” as
used below in this paragraph being understood to include such affiliates) may be
providing debt financing, equity capital or other services (including financial
advisory services) to other companies in respect of which you may have
conflicting interests regarding the transactions described hereby and
otherwise.  The Arranger will not use confidential information obtained from you
by virtue of the transactions contemplated hereby or other relationships with
you in connection with the performance by the Arranger of services for other
companies, and the Arranger will not furnish any such information to other
companies.  You also acknowledge that the Arranger has no obligation to use in
connection with the transactions contemplated hereby, or to furnish to you,
confidential information obtained from other companies.

This Commitment Letter shall not be assignable by you without the prior written
consent of each Commitment Party (and any purported assignment without such
consent shall be null and void), is intended to be solely for the benefit of the
parties hereto and is not intended to confer any benefits upon, or create any
rights in favor of, any person other than the parties hereto and the indemnified
persons.  This Commitment Letter may not be amended or waived except by an
instrument in writing signed by you and each Commitment Party.  This Commitment
Letter may be executed in any number of counterparts, each of which shall be an
original, and all of which, when taken together, shall constitute one
agreement.  Delivery of an executed signature page of this Commitment Letter by
facsimile transmission or other electronic means, including pdf, shall be
effective as delivery of a manually executed counterpart hereof.  This
Commitment Letter and the Fee Letter are the only agreements that have been
entered into among us with respect to the Credit Facility and set forth the
entire understanding of the parties with respect thereto.  This Commitment
Letter shall be governed by, and construed in accordance with, the law of the
State of New York.

JPMCB hereby notifies you that pursuant to the requirements of the USA PATRIOT
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001), it and the
other Lenders may be required to obtain, verify and record information that
identifies you, which information includes your name and address, and other
information that will allow JPMCB and the other Lenders to identify you in
accordance with said Act.  This notice is given in accordance with the
requirements of said Act and is effective for each of JPMCB and the other
Lenders.

This Commitment Letter is delivered to you on the understanding that neither
this Commitment Letter, the Term Sheet or the Fee Letter nor any of their terms
or substance shall be disclosed, directly or indirectly, to any other person
except (a) to your officers, directors, employees, accountants, attorneys,
agents and advisors who are directly involved in the consideration of this
matter on a confidential and need-to-know basis or (b) as may be compelled in a
judicial or administrative proceeding or as otherwise required by law; provided
that the

4


--------------------------------------------------------------------------------


foregoing restrictions shall cease to apply (except in respect of the Fee Letter
and its terms and substance) after this Commitment Letter has been accepted by
you.

The compensation, reimbursement, indemnification and confidentiality provisions
contained herein and in the Fee Letter shall remain in full force and effect
regardless of whether definitive financing documentation shall be executed and
delivered and notwithstanding the termination of this Commitment Letter or any
Commitment Party’s commitment hereunder.

If the foregoing correctly sets forth our agreement, please indicate your
acceptance of the terms hereof and of the Term Sheet and the Fee Letter by
returning to us executed counterparts hereof and of the Fee Letter not later
than 5:00 p.m. (New York City time), June 27, 2007.  This offer will
automatically expire at such time in the event we have not received such
executed counterparts in accordance with the immediately preceding sentence.

5


--------------------------------------------------------------------------------


We are pleased to have been given the opportunity to assist you in connection
with this important financing.

Very truly yours,

 

 

 

 

 

JPMORGAN CHASE BANK, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Christine Herrick

 

 

 

 

Name: Christine Herrick

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

J.P. MORGAN SECURITIES INC.

 

 

 

 

 

By:

/s/ William J. Carney

 

 

 

 

Name: William J. Carney

 

 

Title: Vice President

6


--------------------------------------------------------------------------------


Accepted and agreed to
as of the date first
written above by:

BEST BUY CO., INC.

 

 

By:

/s/ Ryan D. Robinson

 

 

Name:

Ryan D. Robinson

 

Title:

Senior Vice President and Chief Financial Officer – New Growth Platforms

 

7


--------------------------------------------------------------------------------